     Case 8:19-cv-01054 Document 1 Filed 05/30/19 Page 1 of 6 Page ID #:1




1    BRANDON C. FERNALD
     Brandon.Fernald@fernaldllawgroup.com
2    FERNALD LAW GROUP
     510 W 6th Street, Suote 700
3    Los Angeles, California 90014
     Telephone: (323) 410-0320
4    Facsimile: (323) 410-0330
5    LOUIS M. HEIDELBERGER (For Admission
     Pro Hac Vice)
6    Louis.heidelberger@gmail.com
     THE LAW OFFICES OF LOUIS M.
7    HEIDELBERGER, ESQ. LLC.
     1229 Laurel Oak Lane
8    York, Pennsylvania 17403
     Tel: (215)-284-8910 Fax (267)-388-3996
9
     Attorneys for Plaintiff
10   TECHNICAL LED INTELLECTUAL
     PROPERTY, LLC
11

12                         UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14
15   TECHNICAL LED INTELLECTUAL                       Case No.
     PROPERTY, LLC, a Delaware limited
16   liability company,                               COMPLAINT FOR PATENT
                                                      INFRINGEMENT (U.S.
17                  Plaintiff,                        PATENT NO. RE41,685)
18         v.                                         DEMAND FOR JURY TRIAL
19   TP-Link North America Inc., a
     California corporation, and
20
     TP-Link USA Corporation., a
21   California corporation
22                     Defendants.
23
24

25

26

27

28

                                 COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:19-cv-01054 Document 1 Filed 05/30/19 Page 2 of 6 Page ID #:2




1    This is an action for patent infringement in which Technical LED Intellectual

2    Property, LLC (“Technical LED” or “Plaintiff”) makes the following allegations

3    against TP-Link North America, Inc. (“TP-Link Inc.” or “Defendant”) and TP-Link

4    USA Corporation (“TP-Link USA” or Defendant); the two defendants may be

5    collectively referred to as “Defendants.” Headings are interposed for convenience;

6    all allegations are deemed incorporated into each ground of this complaint as

7    though separately re-alleged and are based upon investigation made by Plaintiff’s

8    attorney and on information and belief as follows:

9                                       PARTIES
10         1.     Plaintiff Technical LED is a Delaware limited liability company, with
11   its principal place of business located at 251 Little Falls Dr., Wilmington, DE 19808.
12         2.     Defendant TP-Link Inc. is a California Corporation and has a principal
13   place of business at 145 South State College Blvd., Suite 400, Brea, CA 92821. TP-
14   Link Inc. imports and sells network products under the KASA brand, including LED
15   lighting products.
16         3.     Defendant TP-Link USA, is a California Corporation and has a principal
17   place of business at 145 South State College Blvd., Suite 400, Brea, CA 92821. TP-
18   Link USA, sells network products under the KASA brand, including LED lighting
19   products
20

21                           JURISDICATION AND VENUE
22         4.     This action arises under the patent laws of the United States, Title 35 of
23   the United States Code. This Court has subject matter jurisdiction pursuant to 28
24   U.S.C. §§ 1331 and 1338(a).
25         5.     Venue is proper in this district under 28 U.S.C. §§ 1391(c) and 1400(b).
26   Defendants TP-Link Inc and TP-Link USA, both, reside in California and have
27

28
                                                 -1 -
                                 COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:19-cv-01054 Document 1 Filed 05/30/19 Page 3 of 6 Page ID #:3




1    transacted business in this district, and have committed and/or induced acts of patent
2    infringement in this district.
3          6.     Defendants are subject to this Court’s specific and general personal
4    jurisdiction pursuant to due process and/or California’s Long Arm Statue, due at least
5    to their substantial business in this forum, including: (i) at least a portion of the
6    infringements alleged herein; (ii) regularly doing or soliciting business, engaging in
7    other persistent courses of conduct, and/or deriving substantial revenue from goods
8    and services provided to individuals in California and in this Judicial District; and
9    having a regular and established place of business in this Judicial District.
10

11                                       COUNT I
12                     Infringement of U.S. Patent No. RE41,685
13         6.     Plaintiff is the owner by assignment of United States Patent No.
14   RE41,685 (“the ’685 Patent”) titled “Light Source with Non-White and Phosphor-
15   Based White LED Devices and LCD Assembly.” The ’685 Patent reissued on
16   September 14, 2010. A true and correct copy of the ’685 Patent is attached as Exhibit
17   A.
18         7.     Defendants and each of them, directly or through intermediaries have
19   been and are now infringing the ‘685 Patent in the State of California, in this judicial
20   district, and elsewhere in the United States, by, making, using, providing, supplying,
21   distributing, selling, and/or offering for sale products (including at least the website
22   at www.kasasmart.com) further including its smart wifi enabled color changing lights
23   and similar type assemblies, comprising a light source that infringes one or more
24   claims of the ’685 Patent and particularly, e.g., claims 10 through 14 of the ‘685
25   Patent. The ‘685 Patent reads on Defendants wifi enabled smart lights as set forth in
26   the exemplary claims chart attached as Exhibit B.
27

28
                                                  -2 -
                                  COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:19-cv-01054 Document 1 Filed 05/30/19 Page 4 of 6 Page ID #:4




1          8.     In view of the foregoing, Defendants, and each of them, have been and
2    are continuing to directly infringe, literally infringe, and/or infringe the ’685 Patent
3    under the doctrine of equivalents. Defendants and each of them, are thus liable for
4    infringement of the ’685 Patent pursuant to 35 U.S.C. § 271.
5          9.     As a result of Defendants, and each of their infringement of the ’685
6    Patent, Plaintiff has suffered monetary damages and is entitled to a money judgment
7    in an amount adequate to compensate for Defendants and each of its infringement,
8    but in no event less than a reasonable royalty for the use made of the invention by
9    Defendants and each of them, together with interest and costs as fixed by the court,
10   and Plaintiff will continue to suffer damages in the future unless Defendants and each
11   of their infringing activities are enjoined by this Court. Unless a permanent injunction
12   is issued enjoining Defendants and each of their agents, servants, employees,
13   representatives, affiliates, and all others acting on in active concert therewith from
14   infringing the ’685 Patent, Plaintiff will be greatly and irreparably harmed.
15

16                                 PRAYER FOR RELIEF
17
           WHEREFORE, Plaintiff respectfully requests that this Court enter:
18

19
           1.     A judgment in favor of Plaintiff that Defendants and each of them has
20

21   infringed and is infringing the ‘685 Patent;

22         2.     A permanent injunction enjoining Defendants and each of their officers,
23
     directors, agents servants, affiliates, employees, divisions, branches, subsidiaries,
24

25   parents, and all others acting in active concert therewith from infringement, inducing

26   the infringement of, or contributing to the infringement of ‘685 Patent, or such other
27
     equitable relief the Court determines is just and proper;
28
                                                 -3 -
                                 COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:19-cv-01054 Document 1 Filed 05/30/19 Page 5 of 6 Page ID #:5




1
            3.     A judgment and order requiring Defendants and each of them pay to

2    Plaintiff its damages, attorneys fees, costs, expenses, and prejudgment and post-
3
     judgment interest for Defendant’s infringement and willful infringement of the ‘685
4

5    Patent as provided under 35 U.S.C. § 284, and an accounting of ongoing post-

6    judgment infringement; and
7
            4.     Any and all other relief, at law or equity, to which Plaintiff may show
8
9    itself to be entitled.

10          DATED May 30, 2019.               Respectfully submitted,
11                                            /s/ Brandon C. Fernald
                                              Brandon C. Fernald
12
                                              Attorneys for Plaintiff
13                                            Technical LED Intellectual Property, LLC
14
15

16

17

18

19

20

21

22

23
24

25

26

27

28
                                                 -4 -
                                 COMPLAINT FOR PATENT INFRINGEMENT
     Case 8:19-cv-01054 Document 1 Filed 05/30/19 Page 6 of 6 Page ID #:6




1                               DEMAND FOR JURY TRIAL
2       Technical LED, under Rule 38 of the Federal Rules of Civil Procedure, requests
3    a trial by jury of any issues so triable by right.
4

5
           DATED May 30, 2019.                 Respectfully submitted,
6
                                               /s/ Brandon C. Fernald
7                                              Brandon C. Fernald
                                               Attorneys for Plaintiff
8
                                               Technical LED Intellectual Property, LLC
9

10

11

12

13

14
15

16

17

18

19

20

21

22

23
24

25

26

27

28
                                                  -5 -
                                  COMPLAINT FOR PATENT INFRINGEMENT
